Title: To George Washington from Oliver Ellsworth, 2 February 1790
From: Ellsworth, Oliver
To: Washington, George



Sir,
[2 February 1790]

Should you think proper to nominate a person from the State of Connecticut to the office of a Judge in the Western Territory in the room of General Parsons, permit me to name for your consideration Majr William Judd; of whom you probably have some knowledge from his having had the honor of serving in

the late American Army. The appointment would be acceptable to him, and I beleive his services would be satisfactory to the Publick. He was liberally educated and regularly bred to the profession of the law, in which he has had the advantage of near twenty years practice. He is respectable in his profession, of a fair moral character, and active in his zeal for the honor and interest of the United States.
